409 U.S. 55
93 S. Ct. 444
34 L. Ed. 2d 265
Celestino RIVAS et al.v.Robert C. COZENS, Director Department of Motor Vehicles  of California, et al.
No. 71-5780.
Supreme Court of the United States
November 13, 1972

PER CURIAM.


1
The appellants' supplemental brief filed October 14, 1972, recites:


2
'The California Supreme Court's decision in Rios [Rios v.      Cozens, 7 Cal. 3d 792, 103 Cal. Rptr. 299, 499 P.2d 979 (1972)]      has been given full prospective and retroactive effect.      Cal.Sup.Ct. Order Denying Stay Pending Appeal, filed August      30, 1972. Accordingly, the individual petitioners herein,      Celestino V. Rivas and Zeferino Samaniego, have now been      accorded the opportunity for a personal evidentiary hearing      regarding the suspension of their driver's licenses.'


3
Accordingly the motion for leave to proceed in forma pauperis is granted, the judgment is vacated, and the case is remanded to the United States District Court for the Northern District of California to determine whether this case has become moot.